—Judgment, Supreme Court, New York County (William Wetzel, J., at CPL 730.30 hearing; Bruce Allen, J., at jury trial and sentence), rendered November 4, 1999, convicting defendant of offering a false instrument for filing in the first degree (five counts), attempted grand larceny in the third degree, and failure to file a return or report, supply information, or supplying false information pursuant to Tax Law § 1801 (a) (two counts), and sentencing him to a term of five years probation and 70 hours of community service, unanimously affirmed.
*132The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The evidence warrants the conclusion that defendant was well aware of the frivolous nature of his various claims that he was exempt from paying taxes, and that he possessed the requisite intent for each of the crimes of which he was convicted.
The hearing court properly found defendant competent to stand trial. The court conducted the hearing in accordance with statutory requirements, and there is nothing in CPL 730.30 or in the court’s sua sponte responsibilities concerning mental competency (see Pate v Robinson, 383 US 375) that obligated the court to call witnesses that neither party wished to call. We note that defendant, through counsel, asserted that he was fit to proceed and called an expert who testified to that effect. Concur — Williams, P.J., Tom, Mazzarelli, Sullivan and Gonzalez, JJ.